Present:   All the Justices

EARL J. CRONIN, DECEASED

v.   Record No. 951573                                   PER CURIAM
                                                       June 7, 1996

CITY OF ALEXANDRIA



               FROM THE COURT OF APPEALS OF VIRGINIA

     We awarded an appeal in this case to review a judgment of

the Court of Appeals of Virginia which held that an employee's

workers' compensation claim is barred by the two-year statute of

limitations contained in Code § 65.2-406(A)(5) because the

employee became aware more than two years before his death and

before his estate filed a claim with the Workers' Compensation

Commission for death benefits that he suffered from an

occupational disease.    City of Alexandria v. Cronin, 20 Va. App.
503, 458 S.E.2d 314 (1995).

     For the reasons stated in the opinion of the Court of

Appeals, we will affirm the judgment entered below.


                                                          Affirmed.